Citation Nr: 0944672	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-34 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut.


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of service connection for a low 
back condition.  

2.  Entitlement for service connection a low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1964 to December 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the RO that 
denied the Veteran's application to reopen the claim of 
service connection for a low back condition.  

The Veteran testified at a hearing held before a Decision 
Review Officer (DRO) at the RO in July 2006.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In a March 2002 RO rating decision, the RO denied the 
Veteran's request to reopen his claim of service connection 
for a low back condition; the Veteran did not perfect an 
appeal.  

3.  The evidence received since the March 2002 RO rating 
decision, by itself or when considered with the evidence 
previously of record, is neither cumulative nor redundant of 
evidence of record at the time of the prior denial, relates 
to unestablished facts necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

4.  The currently demonstrated low back degenerative changes 
is shown as likely as not to be due to a pattern of 
documented injury initially noted to have begun while the 
Veteran was on active duty .  


CONCLUSIONS OF LAW

1.  Subsequent to the March 2002 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
low back disability manifested by degenerative changes is due 
to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA notice should also include information about the 
basis for a prior final decision, what is necessary to reopen 
a claim, and about what is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  
To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required.  

In any event, since the Board's action hereinbelow reopens 
the claim for a back disorder for adjudication on the merits, 
there is no prejudice to the Veteran under Kent.  

In a November 2005 VCAA letter, the Veteran was advised of 
both the type of evidence needed to reopen service connection 
for a low back condition as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further medical evidence that pertained 
to the claims.  
 
The Veteran has essentially known since the April 1968 Board 
decision and March 2002 rating decision that the crux of his 
case depended on his showing that his claimed disorder was 
incurred in or aggravated during his active military service, 
or, during a pertinent presumptive period, became manifest to 
a compensable degree.  

The Board notes that the Veteran was not advised of the 
elements of service connection.  However, in the Veterans 
prior request to reopen his claim for service connection, the 
RO issued a February 2002 VCAA letter explaining the elements 
of service connection.  

The currant claim was readjudicated in an October 2006 
Statement of the Case (SOC) which discussed the principles of 
service connection.  Hence, the content of the notice 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  In addition, the Veteran was 
notified how disability ratings and effective dates were 
assigned in two separate March 2006 VCAA letters and was 
present during the July 2006 DRO hearing. 

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VCAA does not require VA to assist with a VA examination in 
claims to reopen except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  


New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Previously, in a March 2002 RO decision, the RO declined to 
reopen the Veteran's claim for a low back condition on the 
basis that new and material evidence had not been submitted.  

After a March 2002 RO decision denying the Veteran's request 
to reopen his claim, the Veteran submitted a February 2002 
letter from M.L., D.C. D.A.C.S., of Plainville Chiropractic 
relating the Veteran's present low back condition to his 
active service.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claims.  

This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the March 2002 RO decision 
and, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim and raises a reasonable possibility of 
substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen the 
claim of service connection for a back disorder is granted.  


Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The service treatment records from November 1964 indicate 
that the Veteran was experiencing low back pain, had suffered 
repeated episodes of falling down stairs, and had injured his 
back on leave when he attempted to shovel for his father.  

In February 2002, the Veteran submitted various statements in 
support of his claim from friends and family.  For example, 
A.C. from the American Legion indicated that since he had met 
the Veteran in 1985, he had consistently complained of back 
pain.  

M.R. indicated in her letter that since she had met the 
Veteran in January 1992, he had complained of chronic back 
pain.  

In a February 2002 VA examination, the examiner noted that he 
was not sure whether the Veteran's current back condition was 
service connected.  The examiner further noted that he was 
not making or able to make any definite determination whether 
the Veteran's current back condition was service related 
because of the Veteran's multiple motor vehicle accidents.  
He finally noted that there was no doubt that the back 
condition was progressive, chronic and long-standing.  

The Veteran submitted a February 2002 letter from Dr. M.L. 
which indicated that it was his opinion that there was 
reasonable medical probability that the Veteran's fall in 
service caused the spinal injuries and vertebral 
misalignments which have since then been degenerating and 
causing the Veteran's present spinal condition and symptoms.  

The Board notes that although this opinion was based on the 
Veteran's own statements, those statements are consistent 
with the Veteran's service treatment records.  Hence, the 
Board finds it to be probative of the issue at hand.  See 
generally LeShore v. Brown, 8 Vet. App. 406 (1995).  

Treatment records from A.G. MD and the VA show that the 
Veteran currently has chronic low back pain.  

In reviewing the record, the Board finds the evidence to be 
in relative equipoise in showing that the Veteran's current 
low back disability as likely as not is due to the document 
injury sustained while he was on active duty.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for a low back condition is 
warranted.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back condition, the 
appeal to this extent is allowed.  

Service connection for low back degenerative changes is 
granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


